Order entered March 5, 2021




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00050-CV

                  MATTHEW MCKERLEY, D.O., Appellant

                                     V.

                   DANISHA JACKSON, ET AL., Appellees

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-10884

                                    ORDER

      Before the Court is appellant’s March 3, 2021 unopposed motion for an

extension of time to file his brief on the merits. We GRANT the motion and

extend the time to April 5, 2021.


                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE